         Case 2:17-cr-00697-SJO Document 100 Filed 10/15/18 Page 1 of 1 Page ID #:1169
Georgina E. Wakefield, DFPD (Bar No 282094)
(E Mail: Georgina_Wakefield@fd.org)
Deputy Federal Public Defender
321 East 2nd Street
Los Angeles, California 90012-4202


                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA,                                   CASE NUMBER:

                                                                              CR 17-697-SJO
                                             PLAINTIFF(S)
                             v.
DANIEL FLINT                                                         NOTICE OF MANUAL FILING
                                                                           OR LODGING
                                           DEFENDANT(S).

PLEASE TAKE NOTICE:
       Pursuant to Local Rule 5-4.2, the following document(s) or item(s) are exempt from electronic filing,
and will therefore be manually ✔ Filed ✔ Lodged : (List Documents)
Ex Parte Application to File In Camera; Proposed Order to File In Camera; In Camera Document




Reason:
          Under Seal
 ✔        In Camera
          Items not conducive to e-filing (i.e., videotapes, CDROM, large graphic charts)
          Per Court order dated:
          Other:




October 15, 2018                                              /s/ - Georgina E. Wakefield
Date                                                          Attorney Name
                                                              Defendant Daniel Flint
                                                              Party Represented


Note: File one Notice of Manual Filing or Lodging in each case, each time you manually submit a document(s).
G-92 (05/15)                             NOTICE OF MANUAL FILING OR LODGING
